  Case 18-05999        Doc 24   Filed 06/15/18 Entered 06/15/18 10:55:50              Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                        )               BK No.:      18-05999
ANTHONY FARIAS                                )
JILL K OLSON-FARIAS,                          )               Chapter: 7
                                              )
                                                              Honorable Pamela S. Hollis
                                              )
                                              )               Joliet
                Debtor(s)                     )
                               ORDER GRANTING
           TRUSTEE'S MOTION FOR TURNOVER OF PROPERTY OF THE ESTATE

       THIS MATTER COMING TO BE HEARD on theTRUSTEE'S MOTION FOR TURNOVER
OF PROPERTY OF THE ESTATE (the "Motion"); due notice having been given; movant having
appeared; and the Court being advised in the premises;

         IT IS HEREBY ORDERED:

         A. That the Motion is granted.

       B. That Debtor shall pay to Trustee the amounts of $1,342.89 (nonexempt bank funds), and
$239.00 (nonexempt state tax refund). Payment should be made to “Joji Takada, Trustee for Farias”, in
immediately payable funds by money order or cashiers' check, within seven days of the date of the
order granting this Motion.

         C. That Debtor shall turnover to Trustee or Trustee's professional that certain 2013 Toyota
Prius.

       D. That notice of the Motion is sufficient and no further notice is necessary.
Debtor to comply with this order on or before July 13, 2018.

                                                           Enter:


                                                                    Honorable Pamela S. Hollis
Dated: June 15, 2018                                                United States Bankruptcy Judge

 Prepared by:
 Joji Takada
 TAKADA LAW OFFICE, LLC
 6336 North Cicero Avenue, Suite 201
 Chicago, Illinois 60646
 Tel: 773-790-4888
